UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



EDDIE LEE SEALS,

                            Plaintiff,                          18-CV-186Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#26.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on September 2, 2011, when he was 45 years old,

alleging disability due to mental health, anxiety and discomfort in his left shoulder from

a gunshot wound when he was a child. Dkt. #8, p.300.



              On December 18, 2012, plaintiff appeared without representation and

testified at an administrative hearing before Administrative Law Judge (“ALJ”), Curtis
Axelson. Dkt. #8, pp.40-54. Plaintiff testified that he was incarcerated when he was a

teenager and has been in and out of prison for seventeen years, spending long periods

of time in isolation, and has been homeless and unable to find employment since his

release because “people don’t get along with me.” Dkt. #8, pp.41, 45, 50-52. Plaintiff

explained:

              I guess I have a problem with the communication of dealing
              with people. I can express myself. I catch delirious
              flashbacks and stuff like that. Like when the police were
              here talking about searching me I was ready to run. But I
              learned -- because of my phobia I learned to not fear them
              now because of my people that I’m around. By me getting
              out in 2000 from 1983 up to now, I feel as though I adjust a
              lot to society and I’ve been letting people know my feelings.
              That’s the only way I can make it. Other than that, it’s like I
              can’t deal with a lot of things, you know, like evilness and
              things like that. People, it’s like they, they cruel and like -- it’s
              like I’m a hermit or something.

Dkt. #8, p.41. Plaintiff admitted that he was still hearing voices every day, explaining, “ I

speak back, like it talks to me like might tell me to do something, I say whether it’s right

or not, you know.” Dkt. #8, p.47. When asked about his ability to work, plaintiff testified:

              I can do what I can do, work or try to work and I’ll talk to
              myself tomake myself keep going, but somebody else might
              flich in and then will cause a disturbance . . . . And it’s like it’ll
              start like where . . . I’m speaking now, it’s something that just
              takes place. And then I’ll be like trying to get away and these
              people will . . . amp me on like easy mislead me, provoke
              me. I mean, like and I’ll be telling them no because I know
              what’s going to show up. I have no control of what shows up
              until I just break down. I have to break myself down. I have
              learned that if I eat less -- I have to go all day without eating
              in order to keep from getting roused up. So, I have to take
              Paxil or it seem like a drug high, see, and then I start getting
              dry like I’m doing now, you see.

Dkt. #8, p.48. The ALJ stated that it sounds like he would have problems with co-

workers or supervisors, prompting plaintiff to respond:

                                               -2-
               what they’ll do, they’ll lead me on like I’m all right and like I
               know I’m not, and then they’ll like pass me on like keep
               kicking me . . . I mean I’ll talk like I’m speaking now, but to
               me I’m not making sense. I don’t make no type of sense.
               And then just they’ll like -- I’ll get in trouble, they’ll call the
               police or something, you know, always go back to court and,
               I don’t know . . .

Dkt. #8, p.49. Plaintiff testified that he was on Paxil, but if he couldn’t get Paxil, he used

marijuana which made him “more humble like Paxil.”. Dkt. #8, p.50.



               On January 17, 2013, ALJ Axelson issued an unfavorable decision.1 Dkt.

#8, pp.24-34. Plaintiff appealed to the Appeals Council which denied his request for

review on August 6, 2014. Dkt. #8, p.12. Plaintiff filed a complaint with the Western

District of New York, which remanded the matter due to the ALJ’s failure to satisfactorily

explain why the testimony of a vocational expert was not required. Dkt. #8, pp.409-415.



               On June 23, 2017, plaintiff, represented by counsel, and his wife,

Savannah Seals, appeared and testified, along with an impartial vocational expert, Jay

Steinbrenner, before ALJ Eric L. Glazer. Dkt. #8, pp.317-359. Counsel for plaintiff

informed the ALJ that plaintiff had just provided him with an assessment from a


       1
          The ALJ made the following findings with regard to the five-step sequential evaluation:
(1) plaintiff had not engaged in substantial gainful activity since the application date of
September 2, 2011; (2) plaintiff’s residual discomfort of the left shoulder due to a gunshot
wound, residual discomfort due to childhood burn to anterior chest, marijuana abuse and
anxiety disorder constitute severe impairments; (3) plaintiff’s impairments did not meet or equal
any listed impairment; (4) plaintiff retained the capacity to perform light work with the following
limitations: occasional heavy lifting, reaching, pushing and pulling with his left upper extremity
and perform two and three step repetitive tasks; and (5) plaintiff’s additional limitations did not
affect the occupational base of unskilled light work, such that application of the Medical-
Vocational Guidelines direct that plaintiff was not disabled within the meaning of the SSA. Dkt.
#8, pp.27-33.

                                                -3-
psychiatrist, Patty2 Jones, 870 Ontario Street, that plaintiff had been seeing for

approximately 7 years, as well as an assessment from a physical therapist, Greg

Stradino. Dkt. #8, pp.320 & 327. Counsel requested an opportunity to supplement the

record, which the ALJ granted so that counsel could obtain the clinical records

underlying the assessment. Dkt. #8, pp.322, 326 & 328.



               Plaintiff testified that he experienced “delirious flashbacks,” every day

which he conquers by foregoing

               eating meat, started doing remedies and stuff like that, it’s
               sort of how I fit to things that’s outside that’s unspoken. You
               know, it’s not that I want to get in trouble, its just that I’ve
               been getting in trouble so long is that i don’t know what’s
               right and what’s wrong with stuff of what i was rehabilitated
               with being locked so I use that to keep in society, then when
               I married her, she pretty much played a part keeping me out
               of jail, because a domestic situation. You know when people
               use me against whatever situation it is, you know, it’s cold
               here in Buffalo, but I don’t let it like come to get me down.

Dkt. #8, pp.330-331.



                When asked about his treatment with Dr. Jones, plaintiff indicated that he

didn’t “know who that is though,” but “whenever it’s a[n] appointment that she have set

up, I go see her.” Dkt. #8, p.333. Plaintiff reiterated:

               I don’t know [who] Dr. Patty Jones is. Whenever she put
               down or whenever I go see her, she set it up.”

Dkt. #8, p.334.


       2
         The transcript indicates that Dr. Jones’ first name is Patty while the assessment itself
indicates her first name is Catty.

                                                -4-
              Plaintiff’s counsel interjected his opinion that his client was “not totally

coherent” and was unable to “articulate much about his treatment or his condition.” Dkt.

#8, p.334. The ALJ then agreed to hear testimony from plaintiff’s wife, which required

plaintiff to leave the room to stay with their infant child in the waiting room. Dkt. #8,

pp.335-336. Plaintiff agreed to leave the room, stating, “I don’t know if I want to be here,

I’m about to walk out, I’m about to say this – all everything,” and then indicated:

              I’ll run, you know, I’m sorry to speak out, but I’ll run, I ran,
              and she helped me break that for me, because I used to run
              from my ex-roommate, you know, and I wouldn’t get out of
              the house, but that’s something else. I mean, she take care
              of this and then finish . . .

Dkt. #8, pp.335-336.



              Savannah Seals testified that she had been married to plaintiff for four

years. Dkt. #8, p.337. Ms. Seals testified that plaintiff saw Dr. Jones, in private practice,

three times a week for an hour for the past seven years and also obtains treatment from

Lakeshore. Dkt. #8, pp.337-338 & 345-346. Ms. Seals testif ied that plaintiff was

prescribed Paxil, Risperdal and Diazepam, but observed that “it doesn’t even have an

effect to him, really”. Dkt. #8, pp.345 & 348.



              When asked about plaintiff’s capacity to work, Ms. Seals testified that

plaintiff

              doesn’t take well with authority figures like whatsoever, like
              being in the penal system for 30 years and it gives him
              PTSD where he gets delusional flashbacks so anybody in
              authority, like even coming here and it being a court setting
              with you being a Judge and him being an attorney, it puts

                                              -5-
              him off in a standby where he gets a delusional flashback
              and he won’t actually interact well and he’ll catch
              somewhere where he’ll either start going erratic emotions
              and you won’t know what’s going to happen. So, if he has a
              supervisor and the supervisor asks him to do something that
              he doesn’t want to do or doesn’t feel comfortable doing his
              supervisor tells him he’s doing it the wrong way, he might get
              into a confrontation either just verbal or physical and cause
              him to lose his job just based on his mental status.

Dkt. #8, p.340. She testified that she has observed him having flashbacks “usually once

a day, or it could be three times a day or it could happen, he might go one day where

he won’t have it happen, then the rest of the week it will happen every single day, and

it’s just like anything can trigger him going into a delusional flashback.” Dkt. #8, p.341.

She described the flashbacks as causing plaintiff to get into confrontations with people

“both physical and just verbal over the littlest things.” Dkt. #8, p.340. She testified that

plaintiff was anti-social and that “you kind of have to be exactly like him to get along

with him and nobody is like him, so it’s kind of hard.” Dkt. #8, p.341. She further

explained:

              You can’t even have a conversation with this man without
              him taking it the wrong way and getting into the delusional
              flashback and then you have to try to be like whoa, sir, calm
              down, that’s not what I meant. And then he’s still like no, no,
              no. And like you really have to get into like his mind to
              actually understand what is going on with him. But, like any
              average Joe Blow walking down the street or like somebody
              he works with coworker, they would see him as a problem
              and as a boss he would see him as a problem and you’d be
              like well, I have to let you go because I don’t . . . know what
              you’re going to do like he’s not crazy where he’s going to
              physically hurt somebody. Like it’s just the fact that like he is
              going to like go out and he’s going to rant and you’re just
              going to think he’s like delusionally crazy. So, he just can’t
              interact with people.

Dkt. #8, p.347. She continued:

                                             -6-
              he only gets violent if you’re violent, like the more aggressive
              you get, the more aggressive he gets, so if you don’t like
              when you can tell someone’s upset, you try to talk them out
              of being upset, if you try to come at him with aggression on
              top of him being aggressive, it’s going to escalate, and it
              depends on how far you push it, he’ll push it.

Dkt. #8, pp.347-348.



              The VE was asked to assume an individual with the residual functional

capacity (“RFC”), to perform unskilled3 light work,4 with the following additional

limitations: occasional overhead reaching on the left side; never crawl; no unprotected

heights; no handling, sale or preparation of controlled substances or alcoholic

beverages; communicate and understand simple oral instructions and information;

performance of simple, routine and repetitive tasks; simple work-related decisions; no



       3
          Unskilled work is work which needs little or no judgment to do simple
          duties that can be learned on the job in a short period of time. The job
          may or may not require considerable strength. For example, we consider
          jobs unskilled if the primary work duties are handling, feeding and
          offbearing (that is, placing or removing materials from machines which
          are automatic or operated by others), or machine tending, and a person
          can usually learn to do the job in 30 days, and little specific vocational
          preparation and judgment are needed. A perso does not gain work skills
          by doing unskilled jobs.
       20 C.F.R.§ 404.1568(a).
       4
         Light work involves lifting no more than 20 pounds at a time and
         occasionally lifting or carrying of objects weighing up to 10 pounds. Even
         though the weight lifted may be very little, a job is in this category when it
         requires a good deal of walking or standing, or when it involves sitting most
         of the time with some pushing and pulling of arm or leg controls. To be
         considered capable of performing a full or wide range of light work, you
         must have the ability to do substantially all of these activities. Is someone
         can do light work, we determine that he or she can also do sedentary work,
         unless there are additional limiting factors such as loss of dexterity or
         inability to sit for long periods of time.
       20 C.F.R. § 404.1567(b).

                                               -7-
more than incidental interaction with coworkers and the public; no exposure to sudden

loud noise, vibration, sirens or bright flashing lights; and absence of 2 hours per month

for pre-arranged behavioral treatment appointments. Dkt. #8, p.353. The VE testified

that plaintiff would be able to work as a cleaner/housekeeper, cleaning offices after

hours, or as a stock checker or small product assembler. Dkt. #8, p.354. When asked if

plaintiff could sustain employment if he was incapable of interacting appropriately with

his supervisor, i.e., if he yelled at his supervisor, the VE testified such behavior would

not be tolerated on an ongoing basis. Dkt. #8, p.357. The VE also stated that more than

2 absences per month would be work preclusive. Dkt. #8, p.358.



                 By letter dated June 30, 2017, plaintiff’s counsel advised that he was still

waiting on records from Catty Jones, M.D. and requested that the administrative record

remain open. Dkt. #8, p.552. By letter dated August 1, 2017, plaintiff’s counsel advised

that he had yet to receive requested medical records from Dr. Catty Jones and

requested that the SSA isse a subpoena to secure the records. Dkt. #12-3, p.2. A

Report of Contract form dated August 21, 2017 states:

                 In regard to Catty Jones, M.D., there is nothing in NYS
                 [O]ffice of the Profession, American Medical Association
                 indicating that this doctor is located anywhere. I have
                 checked with these professional sites and found nothing. I
                 went to google and found the site stated on the doctor’s
                 report is a gun center and I also called the number on the
                 report and got answering machine that does not indicate that
                 it is a doctor’s office.

Dkt. #19, p.3.




                                               -8-
              The ALJ rendered a decision that plaintiff was not disabled on October 25,

2017. Dkt. #8, pp.294-310. The Appeals Council denied review on January 17, 2013.

Dkt. #8, p.360. Plaintiff commenced this action seeking review of the Commissioner’s

final decision on February 2, 2018. Dkt. #1.



                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step


                                             -9-
sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since the application date of September 2, 2011; (2) plaintiff’s residual

discomfort of the left shoulder due to a gunshot wound, residual discomfort due to

childhood burn to anterior chest, marijuana abuse and anxiety disorder constitute

severe impairments; (3) plaintiff’s impairments did not meet or equal any listed

impairment; (4) plaintiff retained the capacity to perform light work with the following

                                             -10-
limitations: occasional heavy lifting, reaching, pushing and pulling with his left upper

extremity and perform two and three step repetitive tasks; and (5) plaintiff’s additional

limitations did not affect the occupational base of unskilled light work, such that

application of the Medical-Vocational Guidelines direct that plaintiff was not disabled

within the meaning of the SSA. Dkt. #8, pp.27-33.



              Plaintiff argues that the ALJ’s failure to inform him of the SSA’s post-

hearing failure to contact his treating psychiatrist, Dr. Catty Jones, violated plaintiff’s

due process rights because the ALJ relied upon this information in closing the record.

As a result, the ALJ failed to properly develop the record. Dkt. #23, pp.16-21 & Dkt.

#25, p.4. Plaintiff also argues that the ALJ improperly relied upon medical opinions

rendered in 2011, which were stale by the time of this decision as plaintiff developed

degenerative disc disease at multiple levels of his spine and engaged in steady mental

health treatment between 2013 and 2016. Dkt. #23, pp.2123. Moreov er, the ALJ

ignored medical source opinions offered by plaintiff’s chiropractor, who opined that

plaintiff was 100% temporarily impaired following an automobile accident, and

physician’s assistant (“PA”), who opined that plaintiff should avoid repetitive movements

with his upper limbs due to bilateral carpal tunnel syndrome. Dkt. #23, pp.23-25.

Furthermore, plaintiff argues that the ALJ’s RFC is not supported by substantial

evidence because the ALJ substituted his lay opinion of the medical record for that of

medical sources. Dkt. #23, pp.26-30. Plaintiff argues that the ALJ inappropriately faults

plaintiff for failing to obtain consistent mental health treatment even though plaintiff

suffered serious mental illness and erroneously determined that plaintiff’s condition had


                                             -11-
stabilized. Dkt. #23, pp.30-33. Finally, plaintiff argues that the ALJ failed to evaluate the

testimony of plaintiff’s wife. Dkt. #23, pp.33-34.



              The Commissioner responds that despite the fact that plaintiff alleges

seven years of treatment with Dr. Jones, plaintiff never informed the SSA of any

treatment with Dr. Jones until the morning of his hearing, at which point the SSA

appropriately assisted plaintiff in obtaining evidence to support his claim by utilizing

multiple avenues to contact Dr. Jones and when that proved unsuccessful, the ALJ

weighed Dr. Jones’ opinion as a treating source despite the absence of underlying

treatment records. Dkt. #20-1, pp.13-15 & Dkt. #24, pp.2-5. T he Commissioner further

responds that the ALJ properly weighed the medical opinion evidence and medical

record and appropriately assessed the credibility of plaintiff and his wife and accounted

for plaintiff’s functional limitations with an RFC supported by the evidence of record.

Dkt. #20-1, pp.15-29.



              Medical source opinions that are conclusory, stale or based upon an

incomplete medical record cannot constitute substantial evidence in support of an ALJ’s

determination of a plaintiff’s RFC. Camille v. Colvin, 104 F. Supp.3d 329, 343-344

(W.D.N.Y. 2015), aff’d, 652 Fed. App’x 25 (2d Cir. 2016). Moreover, an ALJ’s RFC

determination must be supported by competent medical opinion; the ALJ is not free to

form his own medical opinion based on the raw medical evidence. Goble v. Colvin, 15-

CV-6302, 2016 WL 3179901, at *6 (W.D.N.Y. June 8, 2016). Finally, in light of the

essentially non-adversarial nature of a social security proceeding, it is well accepted


                                             -12-
that an ALJ has an affirmative duty to develop the administrative record. See, e.g.,

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). Due to the dif ficulty in determining

whether individuals suffering from mental illness will be able to adapt to the demands or

stress of the workplace, the duty to develop the record is particularly important where

mental illness is present. Marcano v. Berryhill, 17 Civ. 4442, 2018 WL 5619749, at *11

(S.D.N.Y. July 13, 2018). This duty exists even when the claimant is represented by

counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996).



              In the instant case, the ALJ gave great weight to a psychiatric evaluation

conducted by consulting examiner Susan Santarpia, Ph.D., on October 25, 2011. Dkt.

#8, p.225. Dr. Santarpia diagnosed plaintiff with a mood disorder, current cannabis

dependence/abuse and a personality disorder, NOS, and opined that plaintiff would

have a mild impairment in performing complex tasks independently, making appropriate

decision, relating adequately with others, and appropriately dealing with stress. Dkt. #8,

p.226. Subsequent medical records, however, suggest significantly more severe

psychological symptoms. For example, plaintiff presented to the Erie County Medical

Center Comprehensive Psychiatric Emergency Program on November 21, 2011 with

auditory hallucinations but refused voluntary admission. Dkt. #8, pp.289-291. On

February 5, 2016, DENT Neurological Institute observed that plaintiff “[a]ppears

distracted, rambling at times, overall hygiene was poor.” Dkt. #8, p.704. Plaintiff’s

discharge summary from Lake Shore Behavioral Health, where he treated between

February 4, 2013 and May 18, 2016, noted the plaintiff “often presented with bizarre

and delusional speech and often had to be redirected during session.” Dkt. #8, p.764.


                                            -13-
When plaintiff returned to Lakeshore Behavioral Health on November 2, 2016, plaintiff

was observed “to be mildly delusional” with “some features of PTSD” and “some

symptoms of psychosis such as delusions and he hears male voice giving him positive

self affirmation.” Dkt. #8, p.775. Progress notes from Lower West Side Mental Health

dated January 24, 2017, observe that plaintiff’s “thought process is circumstantial and

somewhat delusional,” diagnosing plaintiff with unspecified anxiety related disorder, rule

out PTSD, and Schizophrenia Spectrum and other psychotic disorder. Dkt. #8, p.792. In

light of these medical records, remand is appropriate to obtain an updated psychiatric

medical source opinion as to plaintiff’s RFC.



              Similarly, the ALJ gave great weight to the opinion of Donna Miller, D.O.,

following a consulting examination of plaintiff on October 25, 2011, in which she opined

that plaintiff had a “mild limitation to repetitive heavy lifting, reaching, pushing, and

pulling with his left upper extremity.” Dkt. #8, p.231. Subsequent to that examination, as

the ALJ recognized, plaintiff was in a motor vehicle accident. Dkt. #8, p.300. Thereafter,

an MRI revealed a minimal disc bulge at L3-4, a mild disc bulge at L4-5, disc

desiccation and disc space narrowing at L5-S1 (Dkt. #8, p.635), Buffalo Neurosurgery

Group advised that he was not a good surgical candidate given the multi-level nature of

his discs” (Dkt. #8, p.647), and records from Pain Rehab of WNY appear to indicate

limited range of motion. Dkt. #8, pp. 649-654. Moreover, an MRI of plaintiff’s brain on

February 20, 2016 was abnormal, revealing “scattered juxacortical white matter

changes in both cerebral hemispheres.” Dkt. #8, p. 709. As there is no medical source

opinion as to the potential effect of these objective findings upon plaintiff’s RFC,

remand is necessary.

                                             -14-
             As remand will afford plaintiff the opportunity to respond to the

Commissioner’s inability to locate Catty Jones, M.D., the Court need not address

plaintiff’s due process argument.



                                    CONCLUSION

             Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #15), is granted in so far as it seeks remand and the Commissioner’s motion for

judgment on the pleadings (Dkt. #17), is denied.



             The Clerk of the Court is directed to close this case.



             SO ORDERED.



DATED:       Buffalo, New York
             September 30, 2019


                                          s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                          -15-
